DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13, 15-21 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a method and a wound monitoring apparatus comprising: a mask layer supported by the substrate, the mask layer being configured to restrict sensing by the one or more sensors in a direction away from the wound when the wound dressing is positioned in contact with the wound.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yaroslavsky et al discloses the controls improve skin and/or eye safety for use of a light based photocosmetic device. The sensors having high spatial resolution and the low probability of sensor failure and improve skin and/or eye safety by differentiating safe and unsafe firing conditions. The system and/or the device is able to identify a topical present on the skin due to characteristics indicative of that topical that are sensed by the system. The topical can be identified by, for example, impedance level, marker(s), and/or multiple characteristics in a multi-phase system. The sensor(s) can improve safety by checking the presence of contact and the uniformity of contact with the identified topical throughout the treatment cycle.	[US 2012/0277659]
Gu et al discloses the methods, devices, systems, and non-transitory processor-readable storage media are disclosed for determining one or more biometric properties of a subject using multiple sensors positioned along a flexible backing. At least one processor of the multi-sensor device may be configured to receive output signals from the multiple sensors, identify at least one output signal from the received output signals that exhibit measurements of a targeted biological structure, determine the one or more biometric properties of the subject based on the identified at least one output signal received from at least one of the multiple sensors, and provide the determined one or more biometric properties.		[US 2017/0367594]
Begtrup et al discloses the biofluid sensing device configured with a membrane-enhanced sensor located in a sweat collector. The disclosed analyte-specific sensor is configured to reduce required biofluid sample volume due to its close proximity to the skin and source of sweat biofluid. The sensor is contained within a pH and salinity-stabilized fluid that, in turn, is contained in a selectively permeable membrane to 
Johnson et al discloses the ultrasound interface element (10) is for establishing interface with an incident tissue surface (32) for the purpose of transfer of ultrasound waves. An ultrasound-transmissive active layer (14) is provided comprising one or more responsive material elements (16) deformable in response to an electromagnetic stimulus. The one or more elements are controlled to deform in a manner such as to progressively establish with the tissue surface (32) an outwardly expanding interface, starting from an initial point or line of contact and spreading outwards to a wider area.
[US 2020/0219480]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/18/2021